TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00581-CV


John Michael Knowles, Appellant

v.


Debra R. Avila, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 184,737-B, HONORABLE RICK MORRIS, JUDGE PRESIDING 






	Appellant John Michael Knowles filed an unopposed motion to dismiss, advising this
Court that the controversy has become moot.  Accordingly, we grant appellant's motion to dismiss
for mootness and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  



 					Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellant's Motion
File:   November 15, 2001
Do Not Publish